Citation Nr: 1105190	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-03 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.29 due to hospital treatment in excess of 21 days for a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied the claim of entitlement to a temporary 
total rating for hospital treatment pursuant to 38 C.F.R. § 4.29.  
The Veteran, who had active service from July 1978 to September 
1981, appealed that decision to the Board and the case was 
referred to the Board for appellate review.  .



FINDINGS OF FACT

1.  The Veteran was hospitalized from May 5 to May 11, 2007, for 
alcohol and cocaine dependence, heroin abuse, and adjustment 
disorder with depressed mood, none of which was service connected 
at that time.

2.  The Veteran was then transferred to a VA domiciliary where he 
received work therapy until his release on November 17, 2007. 

3.  The Veteran did not receive treatment for a service connected 
disability between May 5, 2007 and November 17, 2007.



CONCLUSION OF LAW

The requirements for a temporary total evaluation pursuant to 38 
C.F.R. § 4.29 due to hospital treatment in excess of 21 days for 
a service-connected disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.29 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2007 and 
February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The RO obtained all 
records that he and his representative identified as relevant to 
the claim.  The Board also finds that a VA examination is not 
necessary to decide the appeal.  A current examination would have 
no bearing on the issue of a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-connected 
disability because the period of time at issue is from May to 
November of 2007.  Therefore, a current VA examination afforded 
after the pertinent time period would have no probative value in 
this case.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that "the VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims.")

Further, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran contends that he is entitled to a temporary total 
disability evaluation because he was hospitalized for more than 
21 days for treatment of a service-connected disability.  He 
specifically contends that his hospitalization at a VA Medical 
Center from May 5 until May 11, 2007, with an additional stay at 
a VA domiciliary until November 17, 2007, entitles him to a 
temporary total disability evaluation pursuant to 38 C.F.R. § 
4.29.  

A temporary total evaluation may be assigned under either 38 
C.F.R. § 4.29 or § 4.30.  A total disability evaluation will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability for 
a period in excess of 21 days.  38 C.F.R. § 4.29.  A total 
disability evaluation will be assigned under 38 C.F.R. § 4.30 
when it is established by report at hospital discharge or 
outpatient release that treatment of a service-connected 
disability resulted in surgery necessitating at least one month 
of convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches; or immobilization by cast, without surgery, of one 
major joint or more.  38 C.F.R. § 4.30.

Initially the Board notes that the Veteran is not seeking 
benefits under 38 C.F.R. § 4.30 based on the need for 
convalescence.  38 C.F.R. § 4.30.  Instead, the Veteran has 
contended throughout the appeal period that his hospitalization 
from May 5 to May 11, 2007, with an extended stay at a VA 
domiciliary until November 17, 2007, included treatment for a 
service-connected disability and therefore warrants a temporary 
total disability evaluation under 38 C.F.R. § 4.29.  After 
reviewing the evidence of record, however, the Board finds no 
basis to assign a temporary total evaluation pursuant to 38 
C.F.R. § 4.29.

The Veteran has been awarded service connection for a lumbosacral 
strain, status post fractures of the right and left femurs, 
residuals of a left knee injury, degenerative joint disease of 
the right knee, and a mood disorder secondary to his service-
connected disabilities.  The Board notes that the Veteran's 
service-connected mood disorder was recently awarded and has only 
been in effective since April 16, 2010, several years prior to 
the period at issue.  Service connection has not been established 
for drug or alcohol abuse.  Indeed, in a September 2006 rating 
decision, the RO specifically denied service connection for 
alcohol dependency.  The RO properly denied this claim on the 
basis that direct service connection for disability resulting 
from a claimant's own drug or alcohol abuse is precluded for all 
VA benefit claims filed after October 31, 1990.  38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c). See also VAOPGCPREC 
7-99; VAOPGCPREC 2-98.

The Veteran was hospitalized at a VA medical center from May 5 to 
May 11, 2007, for alcohol and drug detoxification.  The Axis I 
diagnoses were (1) alcohol and cocaine dependency, (2) heroin 
abuse, and (3) adjustment disorder with depressed mood.  Also 
noted were Axis III diagnoses of type II diabetes mellitus, 
coronary artery disease, hypertension, HLP 
[hyperlipoprotienemia], and HIV [human immunodeficiency virus].  
Following this seven-day hospitalization, the Veteran was 
transferred to a VA domiciliary where he lived for six months 
until his release on November 17, 2007.  Records from that 
facility note that he was admitted because his substance abuse 
had resulted in his becoming homeless, and that his treatment 
involved work therapy.  The diagnoses included homeless, 
substance abuse, diabetes mellitus, hypertension, status post 
bilateral lower extremity injury, HIV+, and tobacco dependence.  

The Veteran now argues that, although he was admitted to the VA 
hospital and subsequently transferred to a VA domiciliary for 
substance abuse and homelessness, he also received treatment for 
his service-connected disabilities during his lengthy stay.  In 
particular, he testified at his February 2010 hearing that he had 
received physical therapy while at the VA domiciliary for his 
service-connected disabilities.  The Board has carefully 
considered this argument but finds that it has no merit for 
several reasons.

First, the duration requirement of 21 days is not met for the 
Veteran's initial VA hospitalization from May 5 to May 11, 2007.  
And while the duration requirement is met for his six-month stay 
at a VA domiciliary, this does not constitute "hospital 
treatment" in "an approved hospital," or "hospital observation" 
as is required for payment of benefits under 38 C.F.R. § 4.29.  
An opinion from VA's General Counsel provides some guidance on 
this issue.  See VAOPGCPREC 24-91.

While VAOPGCPREC 24-91 concluded that VA has authority to 
establish halfway houses as part of VA's hospital care program, 
the opinion does not say that residence in such facilities would 
constitute "hospital treatment" in an "approved hospital" or 
"hospital observation" for purposes of 38 C.F.R. § 4.29.  Indeed, 
the comments section of the opinion notes that it envisioned a 
scenario where a Veteran would reside at the halfway house or 
other facility while continuing to be "carried" as an inpatient 
at a VA hospital.  In the instant case, the Veteran was not 
"carried" as an inpatient at the VA hospital.  Therefore, 
VAOPGCPREC 24-91 does not dictate, or even support, a conclusion 
that residence at a VA domiciliary constitutes "hospital 
treatment" in an "approved hospital," or "hospital observation."

The term "hospital observation" is not defined in the law or 
regulations.  However, VA regulations do spell out when hospital 
observation is authorized.  Hospitalization for observation may 
be effectuated when requested by an authorized official or when 
found necessary in examination of the following persons: 
claimants or beneficiaries of VA for purposes of disability 
compensation, pension, participation in a vocational 
rehabilitation program under 38 U.S.C.A. 1711(a), and government 
insurance; claimants referred to a diagnostic center for study to 
determine the clinical identity of an obscure disorder; VA 
employees when needed to determine their fitness to perform their 
official duties; claimants or beneficiaries of other Federal 
agencies under certain circumstances; and pensioners of nations 
allied with the United States in World War I, and World War II.  
38 C.F.R. § 17.41.  However, it has not been alleged, nor is 
there any evidence, that the Veteran falls, or fell, into any of 
the categories described in 38 C.F.R. § 17.41.  Accordingly, his 
stay at a VA domiciliary could not have been intended as a period 
of "hospital observation," and the Board cannot find that it met 
the criteria for a period of "hospital observation."

But even assuming for the sake of argument that the Veteran's 
six-month stay at a VA domiciliary constitutes VA hospital 
treatment or observation, there is still no evidence that a 
service-connected disability prompted his stay.  Instead, the 
medical records show that he was initially hospitalized on May 5, 
2007, because of his nonservice-connected substance abuse 
involving alcohol, cocaine, and heroin.  This was also the basis 
for his domiciliary stay.  And although the initial 
hospitalization report contains a diagnosis of adjustment 
disorder with depressed mood, service connection for the 
Veteran's mood disorder was not effective until April 16, 2010.  
So, in essence, his mood disorder was a nonservice-connected 
disability for the entire period during his hospitalization and 
extended domiciliary stay in 2007.  Records from the VA facility 
also fail to indicate that he required an extended stay due to 
service-connected disability.  

In conclusion, the Board finds that the Veteran is not entitled 
to a temporary total disability evaluation based on the need for 
hospitalization for more than 21 days for treatment of a service-
connected disability.  To summarize, he was hospitalized by VA 
for a period of less than 21 days for nonservice-connected 
disabilities involving substance abuse, and then transferred to a 
VA domiciliary where he received work therapy due to homelessness 
caused by substance abuse.  Since he was not hospitalized for a 
period in excess of 21 days because of a service-connected 
disability, the appeal is denied.  


ORDER

A temporary total evaluation under 38 C.F.R. § 4.29 due to 
hospital treatment in excess of 21 days for a service-connected 
disability is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


